Case 16-22415   Doc 49   Filed 05/16/19 Entered 05/16/19 16:00:44   Desc Main
                           Document     Page 1 of 5
Case 16-22415   Doc 49   Filed 05/16/19 Entered 05/16/19 16:00:44   Desc Main
                           Document     Page 2 of 5
Case 16-22415   Doc 49   Filed 05/16/19 Entered 05/16/19 16:00:44   Desc Main
                           Document     Page 3 of 5
Case 16-22415   Doc 49   Filed 05/16/19 Entered 05/16/19 16:00:44   Desc Main
                           Document     Page 4 of 5
Case 16-22415   Doc 49   Filed 05/16/19 Entered 05/16/19 16:00:44   Desc Main
                           Document     Page 5 of 5
